Citation Nr: 1045602	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-13 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the RO in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for hearing loss.  

The Veteran requested a videoconference hearing before a Veterans 
Law Judge at the RO in his April 2010 substantive appeal.  The 
Veteran withdrew the appeal in an October 2010 submission.  The 
Board may proceed accordingly.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran has expressed his desire to withdraw his appeal for 
service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to his claim for service connection for 
bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On October 26, 2010, the Veteran sent a signed statement 
indicating that his desire to withdraw his claim for service 
connection for bilateral hearing loss from appellate review.  VA 
regulation provides for the withdrawal of an appeal to the Board 
by the submission of a written request to that effect at any time 
before the Board promulgates a final decision on the matter in 
question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 
Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, 
it ceases to exist; it is no longer pending and it is not 
viable).

As of October 26, 2010, the Board had not yet issued a final 
decision on this case; therefore the Veteran's withdrawal of this 
issue is valid.  The withdrawal of an appeal effectively creates 
a situation where there is no longer an allegation of error of 
fact or law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d)(West 2002 & Supp. 2010).

Because the Veteran has clearly expressed his desire to terminate 
his appeal for these benefits, because he has done so in writing, 
and because the Board had not yet promulgated a decision on his 
appeal at the time of his request for withdrawal, the legal 
requirements for a proper withdrawal have been satisfied.  38 
C.F.R. § 20.204(b).  Accordingly, further action by the Board on 
this particular matter is not appropriate, and the Veteran's 
appeal for service connection for bilateral hearing loss should 
be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The appeal for service connection for bilateral hearing loss is 
dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


